DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura U.S. 7,416,346 in view of Liang U.S. 2015/0093063.
Re clm 1, Takemura discloses a roller bearing (Fig. 1) comprising: an inner race ring (2); an outer race ring (3); and a roller (4) arranged between and in contact with the inner and outer rings; wherein the bearing has a flange (6) on the inner race ring at one axial end, and a flange on the outer race ring at an opposite axial end (left side of 3); wherein at least one of the flanges, or an end of the roller, has a profile including a principal segment with a reference point C (P, Fig. 2) defining a contact location between the roller and the flange.
Takemura does not disclose the principal segment having a continuously changing radius of curvature, on both sides of reference point C, that decreases as a distance from the reference point C increases.
	Liang teaches a bearing comprising a flange having a profile including a principal segment (portion including 33, Fig. 4) with a reference point (33) defining a contact location between the roller and the flange, the principal segment having a continuously changing radius of curvature ([0031]), on both sides of the reference point, that decreases as a distance from the reference point increases for the purpose of preserving roller guiding during operation and lowering Hertzian pressure ([0042] and [0043]).
It would have been obvious to one of ordinary skill in the art to modify any of the flanges of Takemura and provide the principal segment having a continuously changing radius of curvature, on both sides of reference point C, that decreases as a distance from the reference point C increases for the purpose of preserving roller guiding during operation and lowering Hertzian pressure.
	Re clm 9,  the improvement of Liang further discloses the principal segment is intermediate two additional segments (the curve of the flange can be considered to be a single segment or multiple segments), and wherein the principle segment and two additional segments are formed on the flange face.
	Re clm 12, the improvement of Liang further discloses the principal segment is formed on the flange face (shown in Fig. 4).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Takemura is still used to teach the generic bearing structure, Liang is used to teach the geometry recited in the claims.

Allowable Subject Matter
Claims 2-8, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656